Order entered September 29, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-11-01061-CR
                                       No. 05-11-01062-CR

                            ARMANDO FERMIN SOTO, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-19502-H, F10-19503-H

                                             ORDER
       The Texas Court of Criminal Appeals granted appellant habeas corpus relief allowing

him to file an out-of-time pro se response to the Anders brief filed by counsel. By letter dated

June 11, 2015, this Court sent appellant a complete copy of the record and notified him that his

pro se response was due within forty-five days of the date the court of criminal appeals issued its

mandate. The mandate issued on July 7, 2015, making appellant’s response due by August 21,

2015. On July 15, 2015, we granted appellant an extension until October 15, 2015 to file his pro

se response.   The Court now has before it appellant’s September 25, 2015 request for an

additional sixty-day extension of time to file his pro se response. We DENY the request for an

additional sixty days to file a pro se response.
       We ORDER appellant to file his pro se response by NOVEMBER 13, 2015. No further

extension requests will be entertained. If the pro se response is not received by November 13,

2015, the appeals will be resubmitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Armando Soto,

TDCJ No. 1740241, Coffield Unit, 2661 F.M. 2054, Tennessee Colony, Texas 75884.

       We DIRECT the Clerk to send a copy of this order to the Dallas County District

Attorney’s Office.

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE